DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed on May 4, 2021, has been entered.  Claims 1-3, 5-10, 12-22 and 24-29 are currently pending in the application.  The previous 112(b) rejections of claims 20-22, 24 and 25 have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5-10, 13, 18-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (Watson, E. 2012. “Open Innovation: What is Kraft Foods looking for from potential partners?” Downloaded September 19, 2019, from https://www.foodnavigator-usa.com/Article/2012/06/08/Open-innovation-What-is-Kraft-Foods-looking-for-from-partners#) in view of Wilson (Wilson, J. 2013. “Kraft removing artificial dyes from some mac and cheese.” Cited on IDS filed 8/1/2019) and Campbell et al. (Campbell, R.E., Boogers, I.A.L.A., Drake, M.A. 2014. “Short communication: Development of a novel method for the extraction of norbixin from whey and its subsequent quantification via high performance liquid chromatography.” J. Dairy Sci. Vol. 97, pp. 1313-1318).
Regarding claims 1-3, 5-10, 20-22, 24 and 25, Watson teaches that Kraft is seeking a clean-label “colorant to replace artificial color Yellow 5 & 6 in dry cheese powder in its Macaroni and Cheese.”  Therefore, Watson is considered to teach a dry powdered composition that may be reconstituted to provide a cheese product or a cheese analog comprising at least one cheese component.  Watson goes on to state that the “desired natural colorant” must “match current cheese powder color profiles” (p. 2).
Watson is silent as to the components that make up the color composition.
Wilson teaches that Kraft Macaroni & Cheese is changing its coloring from artificial coloring agents to a coloring composition that will likely comprise paprika, annatto and turmeric.
Neither Wilson nor Watson teach amounts of the color components.  However, as Wilson is combining the same components as claimed, and Watson teaches that the intent is to match the color provided by dyes Yellow 5 and Yellow 6, which are the same dyes as in the “Control” sample in the instant invention, the instant claims are considered to be obvious over the prior art.  There would have been some experimentation involved in order to have arrived at a color composition that matches the color profile of the commercial product.  However, where the objective was to match the color of the synthetic dyes using natural dyes instead, the claims are considered to be obvious over the teachings of the prior art.  That is, one of ordinary skill, starting from Watson with the stated objective of replacing Yellow 5 and Yellow 6 with natural colorants, and with Wilson where the natural colorants were taught to be paprika, turmeric, which comprises curcumin, and annatto, would have been able to have arrived at the claimed composition through no more than routine experimentation.
Regarding the amount of norbixin in the annatto colorants, Campbell et al. teach that norbixin is the primary carotenoid in the annatto extract that is used to impart the desired color in Cheddar cheese (p. 1313-“Abstract,” “Short Communication”).
Therefore, it would have been obvious to have utilized an annatto extract comprising an amount of norbixin as required by claims 1, 7, 13, 24 and 25 as norbixin was known to be the primary annatto colorant included in Cheddar cheeses well before the instant invention.  This would have required no more than routine experimentation, 
 Regarding claims 6 and 8, where the claimed color composition is free of synthetically derived colorants, given that Watson teaches that the natural colorants are “to replace” artificial colors, the dry powdered composition is considered to be free of synthetically derived colorants.
Regarding claim 13, modified Watson teaches a color blend as set forth above with regard to claim 1.  Given that Watson teaches that the color blend is to be included in its dry cheese powder, Watson is considered to teach mixing the color blend with “one or more cheese components” in order to provide the dried cheese powder.
Regarding claims 18 and 19, as with at least claims 1 and 20 above, the specifically claimed amount of annatto carotenoids is not considered to provide an unobvious contribution over the prior art where the stated objective of the prior art was to provide a natural colorant composition which was to match the color provided by the synthetic dyes Yellow 5 and Yellow 6, and where the prior art specifically teaches that paprika, turmeric and annatto would be used.
Regarding claims 26 and 28, where Watson and Wilson teach Kraft Mac & Cheese with a dry, powdered cheese sauce, Kraft mac and cheese is known to be turned into a “pasta product” by cooking the pasta and reconstituting the dry powdered composition with milk or water.
Regarding claim 29, where Watson and Wilson teach Kraft Mac & Cheese with a dry, powdered cheese sauce, Kraft mac and cheese is known to be provided as a packaged pasta kit comprising uncooked pasta and a dry powdered composition as set .

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (Watson, E. 2012. “Open Innovation: What is Kraft Foods looking for from potential partners?” Downloaded September 19, 2019, from https://www.foodnavigator-usa.com/Article/2012/06/08/Open-innovation-What-is-Kraft-Foods-looking-for-from-partners#) in view of Wilson (Wilson, J. 2013. “Kraft removing artificial dyes from some mac and cheese.” Cited on IDS filed 8/1/2019) and Campbell et al. (Campbell, R.E., Boogers, I.A.L.A., Drake, M.A. 2014. “Short communication: Development of a novel method for the extraction of norbixin from whey and its subsequent quantification via high performance liquid chromatography.” J. Dairy Sci. Vol. 97, pp. 1313-1318) as applied to claims 7 and 13 above, and in further view of Shackelford (US 4,574,086).
Regarding claim 12, modified Watson teaches a color blend as detailed above with regard to claim 7.  Modified Watson is silent as to the color blend comprising an additional component as claimed.
Shackelford teaches stabilized natural colorant compositions in dry blends where the composition is stabilized by the presence of a dried yeast product (col. 2 lines 31-36).  The dried yeast product is considered to meet both the “carrier” and “processing aid” limitations.  Natural colorants taught to be suitable for stabilization include all of paprika, turmeric and annatto (col. 3 lines 63-67).
Therefore, where modified Watson teaches the inclusion of the natural colorants paprika, turmeric (curcumin) and annatto to provide a color composition to a dry powder 
Regarding claim 17, modified Watson teaches a method of making a dry powdered cheese composition as detailed above with regard to claim 13.  Modified Watson is silent as to mixing the color blend with dehydrated cheese powder as claimed.
Shackelford teaches mixing their color powder compositions with other powdered ingredients/dry blends to form food formulations (col. 2 lines 31-36; chicken broth-Example 4).  
Therefore, where modified Watson teaches the inclusion of a natural food coloring composition in a dry powdered cheese composition, it would have been obvious to have added the dry powdered colored blend as taught by Shackelford with dehydrated cheese powder in order to have formed the dry powdered cheese composition comprising a natural colorant and dried cheese.  This would have required no more than routine experimentation, given that dry powdered colorants and dry powdered cheese were known in the art well before the instant invention.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (Watson, E. 2012. “Open Innovation: What is Kraft Foods looking for from potential partners?” Downloaded September 19, 2019, from https://www.foodnavigator-usa.com/Article/2012/06/08/Open-innovation-What-is-Kraft-Foods-looking-for-from-partners#) in view of Wilson (Wilson, J. 2013. “Kraft removing artificial dyes from some Short communication: Development of a novel method for the extraction of norbixin from whey and its subsequent quantification via high performance liquid chromatography.” J. Dairy Sci. Vol. 97, pp. 1313-1318) as applied to claim 13 above and in further view of Subramaniam et al. (US 4,898,739).
Modified Watson teaches a method of making a dry powdered cheese composition as detailed above with regard to claim 13.
Regarding claims 14 and 16, modified Watson is silent to the mixing comprising form a cheese slurry, cooling the cheese slurry and spray drying.  Modified Watson is also silent as to mixing the ingredients in a cooker.
Subramaniam et al. teach a method of making a dry powdered cheese composition comprising forming a cheese slurry including one or more cheese components, a color blend and one or more salts, cooling the cheese slurry and spray drying the cheese slurry to form a dry powdered cheese composition.  Where Subramaniam et al. teach that the cheese slurry is heated to 170°F to inactivate enzymes, and also teach that the feed temperature to the homogenizer is 140°F, the slurry is considered to be cooled from 170°F to 140°F prior to spray-drying.  Further, where the cheese slurry, salt and color are heated to 170°F, this is considered to be done in a cooker (Example 2; col. 5 lines 35-57).
Given that modified Watson teaches the inclusion of natural colorants in a dry powdered cheese composition, it would have been obvious to have utilized the method of Subramaniam et al. to provide the dry powdered cheese composition of modified .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Watson (Watson, E. 2012. “Open Innovation: What is Kraft Foods looking for from potential partners?” Downloaded September 19, 2019, from https://www.foodnavigator-usa.com/Article/2012/06/08/Open-innovation-What-is-Kraft-Foods-looking-for-from-partners#) in view of Wilson (Wilson, J. 2013. “Kraft removing artificial dyes from some mac and cheese.” Cited on IDS filed 8/1/2019), Campbell et al. (Campbell, R.E., Boogers, I.A.L.A., Drake, M.A. 2014. “Short communication: Development of a novel method for the extraction of norbixin from whey and its subsequent quantification via high performance liquid chromatography.” J. Dairy Sci. Vol. 97, pp. 1313-1318) and Subramaniam et al. (US 4,898,739) as applied to claim 14 above and in further view of Lucey et al. (Lucey, J.A., Maurer-Rothmann, A., Kaliappan, S. 2011. “Functionality of Ingredients: Emulsifying Salts.” in Processed Cheese and Analogs.  Pp. 110-132).
Modified Watson teaches method of making a dry powder cheese composition as detailed above with regard to claim 14.
Subramaniam et al. teach the addition of the salt, sodium hexametaphosphate, in their dry cheese flavoring material (Example 2).  However, they are silent as to the addition of a salt as claimed.  
Lucey et al. teach emulsifying salts for inclusion in processed cheese products.  The sodium hexametaphosphate of Subramaniam et al. is taught to be an emulsifying salt, along with the claimed sodium tripolyphosphate, disodium diphosphate dihydrate .

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (Watson, E. 2012. “Open Innovation: What is Kraft Foods looking for from potential partners?” Downloaded September 19, 2019, from https://www.foodnavigator-usa.com/Article/2012/06/08/Open-innovation-What-is-Kraft-Foods-looking-for-from-partners#) in view of Wilson (Wilson, J. 2013. “Kraft removing artificial dyes from some mac and cheese.” Cited on IDS filed 8/1/2019) and Campbell et al. (Campbell, R.E., Boogers, I.A.L.A., Drake, M.A. 2014. “Short communication: Development of a novel method for the extraction of norbixin from whey and its subsequent quantification via high performance liquid chromatography.” J. Dairy Sci. Vol. 97, pp. 1313-1318) as applied to claim 1 above, and in further view of Oliveman (“Make a better blue box Mac and Cheese (Without any extra ingredients)” 2012. Downloaded July 1, 2021 from https://www.instructables.com/Make-a-better-blue-box-Mac-and-Cheese-Without-any/).
Modified Watson teaches a dry powdered composition as detailed above with regard to claim 1.
Regarding claims 26 and 28, Watson teaches the dry powdered composition for inclusion with Kraft macaroni and cheese.  Wilson also teaches the dry powdered composition for inclusion with Kraft macaroni and cheese.  However, the applied prior art does not specifically teach the pasta product or packaged pasta kit as claimed.
Oliveman teaches a pasta product comprising a cooked pasta (step 2) and a cheese product provided by reconstituting a dry powdered composition (steps 3-5).  Oliveman teaches Kraft mac and cheese boxes (Step 1).
Regarding claim 27, Oliveman does not teach the proportion of dry powdered composition in the cheese product or cheese analog. However, given that Oliveman teaches following the directions on the blue box (e.g., Kraft) mac and cheese, and using the amount of milk recited on the box (Step 5), and the amount of butter up to what is recited on the box (Step 3), the cheese product or cheese analog is considered to comprise an amount of the dry powdered composition as claimed, as both Watson and Wilson teach Kraft mac and cheese.
Regarding claim 29, Oliveman shows pictures of a packaged pasta kit comprising uncooked pasta and a dry powdered composition (p. 2).  Oliveman also teaches Kraft mac and cheese box (Step 1).
Therefore, regarding all of claims 26-29, where modified Watson teaches a dry powdered composition according to claim 1 for Kraft mac and cheese, and where Oliveman teaches a pasta product and packaged pasta kit according to claims 26-29, including specifically teaching Kraft box mac and cheese, it would have been obvious to have the dry powdered composition of modified Watson in the Kraft mac and cheese box of Oliveman in order to provide the Kraft mac and cheese box comprising natural .

Response to Arguments

Applicant's arguments filed May 4, 2021, have been fully considered but they are not persuasive.
Applicant argues Campbell teaches away from using norbixin annatto as a colorant in cheese products (Remarks, p. 10).
This argument is not persuasive.  Campbell was relied upon to teach that it is norbixin that is “the primary carotenoid in annatto coloring.”  Campbell was not relied upon for the process of making cheddar cheese.  Where Wilson teaches annatto to be used as a colorant in a dry powdered composition to provide a cheese color, to have used an annatto having greater than about 51% norbixin, when norbixin is known to be “the primary carotenoid” in annatto, continues to be obvious over the combination of prior art.
Applicant argues that none of the cited references provide any specific guidance for specific amounts and ratios of the colorants as claimed to provide color and flavor attributes comparable to Yellow 5 &6 (Remarks, p. 11).
This argument is not persuasive.  As has been stated previously, it was recognized in the prior art that Kraft intended to replace the synthetic dyes (i.e., Yellow 
Appellant argues that consumers being largely unaware of a new formulation is evidence of commercial success of the new formulation (Remarks, pp. 11-12).
These arguments are not persuasive.  As stated in the response to the declaration in the office action mailed February 4, 2021, it is not clear how many of the “old” products were normally sold in the same time period.  Given that the old product was no longer available, consumers had no choice but to purchase the new product.  Where consumers were not specifically alerted to the changes in the products, yet were not offered a choice between the old and new products, the sales information provided by Declarant is not considered to be convincing evidence of unexpected results.
Newly presented claims 26-29 are addressed in the rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791